Case 3:18-bk-32561-SHB   Doc 40 Filed 11/28/18 Entered 11/28/18 10:06:19   Desc
                         Main Document    Page 1 of 11
Case 3:18-bk-32561-SHB   Doc 40 Filed 11/28/18 Entered 11/28/18 10:06:19   Desc
                         Main Document    Page 2 of 11
Case 3:18-bk-32561-SHB   Doc 40 Filed 11/28/18 Entered 11/28/18 10:06:19   Desc
                         Main Document    Page 3 of 11
Case 3:18-bk-32561-SHB   Doc 40 Filed 11/28/18 Entered 11/28/18 10:06:19   Desc
                         Main Document    Page 4 of 11
Case 3:18-bk-32561-SHB   Doc 40 Filed 11/28/18 Entered 11/28/18 10:06:19   Desc
                         Main Document    Page 5 of 11
Case 3:18-bk-32561-SHB   Doc 40 Filed 11/28/18 Entered 11/28/18 10:06:19   Desc
                         Main Document    Page 6 of 11
Case 3:18-bk-32561-SHB   Doc 40 Filed 11/28/18 Entered 11/28/18 10:06:19   Desc
                         Main Document    Page 7 of 11
Case 3:18-bk-32561-SHB   Doc 40 Filed 11/28/18 Entered 11/28/18 10:06:19   Desc
                         Main Document    Page 8 of 11
Case 3:18-bk-32561-SHB   Doc 40 Filed 11/28/18 Entered 11/28/18 10:06:19   Desc
                         Main Document    Page 9 of 11
Case 3:18-bk-32561-SHB   Doc 40 Filed 11/28/18 Entered 11/28/18 10:06:19   Desc
                         Main Document    Page 10 of 11
Case 3:18-bk-32561-SHB   Doc 40 Filed 11/28/18 Entered 11/28/18 10:06:19   Desc
                         Main Document    Page 11 of 11
